Blandford, Justice.
The question in this case is, can a j udgment be entered on the bond against the principal and his sureties, which bond is given by a tenant under warrant issued to turn such tenant out of possession of land as a tenant holding over, where issue has been found against the tenant, and a certain sum found for rent, as in cases of appeals ?
The question must be answered in the affirmative, for by the acts of 1866 (1865-6, page 35), it is provided “that when the jury shall find against the tenant, and assess the amount of double rent, the plaintiff may enter up judgment at once against such tenant and his security on the bond, in the same manner” as judgment is entered *581against the principal upon appeal. The 4th section of the act extends the provisions of the act to all rentals of real estate in the State of Georgia, and the same processes and proceedings required by the act are to be had before any judicial and ministerial officer in the State having jurisdiction of the subject-matter. 70 Ga. 289.
Judgment affirmed.